EXHIBIT 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 1
 
Dated as of February 28, 2008
 
to the
 
CREDIT AGREEMENT
 
Dated as of January 28, 2005
 
This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) is made as of
February 28, 2008 by and among SCHAWK, INC. (the “Borrower”), the financial
institutions listed on the signature pages hereof and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, in its capacity as contractual representative for itself
and the other Lenders (in such capacity, the “Agent”) under that certain Credit
Agreement dated as of January 28, 2005 by and among the Borrower, the Alternate
Currency Borrowers from time to time party thereto, the Lenders and the other
“Lenders” from time to time party thereto, JPMorgan Chase Bank, National
Association, as Collateral Agent, and the Agent (as amended prior to the date
hereof, the “Credit Agreement”). Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.
 
WITNESSETH
 
WHEREAS, the Borrower, the Lenders and the Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein; and
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendment to the Credit Agreement:
 
1. Amendment to the Credit Agreement. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement is hereby amended as follows:
 
1.1.           The definition of “Maximum Acquisition Amount” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Maximum Acquisition Amount” means, for any rolling period of twelve consecutive
months, $75,000,000.
 
1.2           The definition of “Permitted Foreign Subsidiary Investment Amount”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“Permitted Foreign Subsidiary Investment Amount” means $120,000,000.
 
1.3           Section 7.3(F) of the Credit Agreement is hereby amended to delete
the reference to the dollar amount “$15,000,000” set forth therein and to
replace such dollar amount with the dollar amount “$45,000,000”.
 
 

--------------------------------------------------------------------------------


 
2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the condition precedent that (a) the Agent shall have received (i)
counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Agent and the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors, (ii) such instruments and documents as
are reasonably requested by the Agent and (iii) for the account of each Lender
that executes and delivers a counterpart to this Amendment by such time as is
requested by the Agent, an amendment fee in an amount equal to 0.05% of such
Lender’s Revolving Loan Commitment and (b) the Borrower shall have paid all fees
and, to the extent invoiced, expenses of the Agent (including attorneys’ fees
and expenses) in connection with this Amendment.
 
3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
 
(a)           This Amendment and the Credit Agreement as previously executed and
as amended hereby, constitute legal, valid and binding obligations of the
Borrower and are enforceable against the Borrower in accordance with their
terms.
 
(b)           Upon the effectiveness of this Amendment and after giving effect
hereto, (i) the Borrower hereby reaffirms all covenants, representations and
warranties made in the Credit Agreement as amended hereby, and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment (unless any such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be remade as of such date) and (ii) no Default
or Unmatured Default has occurred and is continuing.
 
4. Reference to the Effect on the Credit Agreement.
 
(a)           Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference in the Credit Agreement or in any other Loan Document
(including any reference therein to “this Credit Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring thereto) shall mean and be
a reference to the Credit Agreement as amended hereby.
 
(b)           Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.
 
5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS.
 
6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
7. Counterparts. This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
 
2

--------------------------------------------------------------------------------


 
[signature page follows]
 
 
3

--------------------------------------------------------------------------------


 
IN WTTNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 

  SCHAWK, INC., as the Borrower      
 
 
 
 
By:
/s/James J. Patterson        Name: James J. Patterson        Title: Sr. VP & CFO
         

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent and as a Lender      
 
 
 
 
By:
/s/Sara A. Staniszewski       Name: Sara A. Staniszewski       Title: Assistant
Vice President          

 

  BANK OF AMERICA, N.A., as a Lender      
 
 
 
 
By:
/s/Adam Goettsche       Name: Adam Goettsche       Title: Senior Vice President
         

 

  THE NORTHERN TRUST COMPANY, as a Lender      
 
 
 
 
By:
/s/Kanika Sagarwal       Name: Kanika Sagarwal       Title: Second Vice
President          

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender      
 
 
 
 
By:
/s/Kathryn Sims       Name: Kathryn Sims       Title: Assistant Vice President  
       

 

  ASSOCIATED BANK, N.A., as a Lender      
 
 
 
 
By:
/s/Brett T. Rausch       Name: Brett T. Rausch       Title: Vice President      
   

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Credit Agreement dated as of January 28, 2005
 
 

 